Case 16-13900-amc        Doc 52   Filed 02/14/20 Entered 02/14/20 07:57:35             Desc Main
                                  Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re: Gloria P. Johnson and Aaron P. Warren :
                Debtors                     :
                                            :       CHAPTER 13
US Bank Trust National Association,         :
As Trustee of the Cabana Series III Trust   :
                Movant                      :       Case No. 16-13900-AMC
        v.                                  :       Hearing Date: 02-27-2020 at 11:00 am
                                            :
Gloria P. Johnson and Aaron P. Warren       :       11 U.S.C. 362
                Respondents                 :
____________________________________:

         ANSWER TO MOTION FOR RELIEF FROM THE AUTOMATIC STAY

       And now Gloria P. Johnson and Aaron P. Warren, by their attorney, Stephen M. Dunne,

Esquire answers the request for relief from the automatic stay and avers as follows:

       1.      Denied.

       2.      Admitted.

       3.      Admitted.

       4.      Denied.

       5.      Denied.

       6.      Denied.

       7.      Denied.

       8.      Admitted.

       9.      Denied. Debtors have made all payments since March 2019 to present pursuant

to the terms of the note and mortgage as evidenced by the attached TD Bank & Police and Fire

Federal Credit Union bank statements dated March 2019 through February 2020. See Ex. A-K.
Case 16-13900-amc            Doc 52    Filed 02/14/20 Entered 02/14/20 07:57:35               Desc Main
                                       Document     Page 2 of 2



 Date                   Amount               Method of             Confirmation         Bank Statement
                                             Payment               Number

 March 6, 2019                      $458.06 Telephonic                     146154831 TD Bank
                                            Payment

 April 3, 2019                      $458.06 Telephonic                     146154831 Police and Fire
                                            Payment                                  Federal Credit
                                                                                     Union

 May 7, 2019                        $458.06 Telephonic                     146154831 TD Bank
                                            Payment

 June 12, 2019                      $458.06 Telephonic                     146154831 TD Bank
                                            Payment

 July 10, 2019                      $458.06 Telephonic                     146154831 TD Bank
                                            Payment

 August 8, 2019         $458.06 *            Telephonic                    146154831 TD Bank
                                             Payment

 September 17,          $430.13 *            Telephonic                    146154831 TD Bank
 2019                                        Payment

 October 9, 2019        $430.13 *            Telephonic                    146154831 TD Bank
                                             Payment

 November 13,           $430.13 *            Telephonic                    146154831 TD Bank
 2019                                        Payment

 December 13,           $430.13 *            Telephonic                    146154831 TD Bank
 2019                                        Payment
 February 4, 2020       $430.13 *            Telephonic                    146154831 TD Bank
                                             Payment


          *Notice of Mortgage Payment Change filed 07/11/19 effective 08/01/19 - $430.13*

          10.     Denied. Debtors made all payments pursuant to the note and mortgage.
          11.     Denied.
          12.     Denied.
          13.     Denied.
          WHEREFORE, debtor requests that the motion for relief from the automatic stay be
denied.
                                                                   Respectfully submitted,
                                                                   Stephen M. Dunne, Esquire
                                                                   /s/ Stephen M. Dunne
                                                                   1515 Market Street, Suite 1200
                                                                   Philadelphia, PA 19102
